
	
		I
		112th CONGRESS
		1st Session
		H. R. 1899
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Sherman Act to make oil-producing and
		  exporting cartels illegal; to improve competition in the oil and gas industry,
		  to strengthen antitrust enforcement with regard to industry mergers; to protect
		  consumers from price-gouging of gasoline and other fuels; and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oil Consumer Protection Act of
			 2011.
		IApplication of the
			 Sherman Act
			101.Short
			 titleThis title may be cited
			 as the No Oil Producing and Exporting
			 Cartels Act of 2011 or NOPEC.
			102.Sherman
			 actThe Sherman Act (15 U.S.C.
			 1 et seq.) is amended by adding after section 7 the following:
				
					7A.(a)It shall be illegal and
				a violation of this Act for any foreign state, or any instrumentality or agent
				of any foreign state, to act collectively or in combination with any other
				foreign state, any instrumentality or agent of any other foreign state, or any
				other person, whether by cartel or any other association or form of cooperation
				or joint action—
							(1)to limit the
				production or distribution of oil, natural gas, or any other petroleum
				product;
							(2)to set or maintain
				the price of oil, natural gas, or any petroleum product; or
							(3)to otherwise take
				any action in restraint of trade for oil, natural gas, or any petroleum
				product;
							when such
				action, combination, or collective action has a direct, substantial, and
				reasonably foreseeable effect on the market, supply, price, or distribution of
				oil, natural gas, or other petroleum product in the United States.(b)A foreign state
				engaged in conduct in violation of subsection (a) shall not be immune under the
				doctrine of sovereign immunity from the jurisdiction or judgments of the courts
				of the United States in any action brought to enforce this section.
						(c)No court of the
				United States shall decline, based on the act of state doctrine, to make a
				determination on the merits in an action brought under this section.
						(d)The Attorney
				General of the United States may bring an action to enforce this section in any
				district court of the United States as provided under the antitrust
				laws.
						.
			103.Sovereign
			 immunitySection 1605(a) of
			 title 28, United States Code, is amended—
				(1)in paragraph (6)
			 by striking or after the semicolon,
				(2)in paragraph (7)
			 by striking the period and inserting , or, and
				(3)by adding at the
			 end the following:
					
						(8)in which the
				action is brought under section 7A of the Sherman
				Act.
						.
				IIApplication of
			 the Clayton Act
			201.Short
			 titleThis title may be cited
			 as the Oil and Gas Industry Antitrust
			 Act of 2011.
			202.Prohibition on
			 unilateral withholdingThe
			 Clayton Act (15 U.S.C. 12 et seq.) is amended—
				(1)by redesignating
			 section 28 as section 29, and
				(2)by inserting after
			 section 27 the following:
					
						28.Oil and natural
				gas
							(a)In
				GeneralExcept as provided in subsection (b), it shall be
				unlawful for any person to refuse to sell, or to export or divert, existing
				supplies of petroleum, gasoline, or other fuel derived from petroleum, or
				natural gas with the primary intention of increasing prices or creating a
				shortage in a geographic market.
							(b)ConsiderationsIn
				determining whether a person who has refused to sell, or exported or diverted,
				existing supplies of petroleum, gasoline, or other fuel derived from petroleum
				or natural gas has done so with the intent of increasing prices or creating a
				shortage in a geographic market under subsection (a), the court shall consider
				whether—
								(1)the cost of
				acquiring, producing, refining, processing, marketing, selling, or otherwise
				making such products available has increased; and
								(2)the price obtained
				from exporting or diverting existing supplies is greater than the price
				obtained where the existing supplies are located or are intended to be
				shipped.
								.
				203.Review of
			 Clayton Act
				(a)In
			 GeneralThe Attorney General and the Chairman of the Federal
			 Trade Commission shall conduct a study, including a review of the report
			 submitted under section 4, regarding whether section 7 of the Clayton Act
			 should be amended to modify how that section applies to persons engaged in the
			 business of exploring for, producing, refining, or otherwise processing,
			 storing, marketing, selling, or otherwise making available petroleum, gasoline
			 or other fuel derived from petroleum, or natural gas.
				(b)ReportNot
			 later than 270 days after the date of enactment of this Act, the Attorney
			 General and the Chairman of the Federal Trade Commission shall submit a report
			 to Congress regarding the findings of the study conducted under subsection (a),
			 including recommendations and proposed legislation, if any.
				204.Study by the
			 Government Accountability Office
				(a)DefinitionIn
			 this section, the term covered consent decree means a consent
			 decree—
					(1)to which either
			 the Federal Trade Commission or the Department of Justice is a party,
					(2)that was entered
			 by the district court not earlier than 10 years before the date of enactment of
			 this Act,
					(3)that required
			 divestitures, and
					(4)that involved a
			 person engaged in the business of exploring for, producing, refining, or
			 otherwise processing, storing, marketing, selling, or otherwise making
			 available petroleum, gasoline or other fuel derived from petroleum, or natural
			 gas.
					(b)Requirement for
			 a studyNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 evaluating the effectiveness of divestitures required under covered consent
			 decrees.
				(c)Requirement for
			 a ReportNot later than 180 days after the date of enactment of
			 this Act, the Comptroller General shall submit a report to Congress, the
			 Federal Trade Commission, and the Department of Justice regarding the findings
			 of the study conducted under subsection (b).
				(d)Federal Agency
			 ConsiderationUpon receipt of the report required by subsection
			 (c), the Attorney General or the Chairman of the Federal Trade Commission, as
			 appropriate, shall consider whether any additional action is required to
			 restore competition or prevent a substantial lessening of competition occurring
			 as a result of any transaction that was the subject of the study conducted
			 under subsection (b).
				205.Joint Federal
			 and State task forceThe
			 Attorney General and the Chairman of the Federal Trade Commission shall
			 establish a joint Federal-State task force, which shall include the attorney
			 general of any State that chooses to participate, to investigate information
			 sharing (including through the use of exchange agreements and commercial
			 information services) among persons in the business of exploring for,
			 producing, refining, or otherwise processing, storing, marketing, selling, or
			 otherwise making available petroleum, gasoline or other fuel derived from
			 petroleum, or natural gas (including any person about which the Energy
			 Information Administration collects financial and operating data as part of its
			 Financial Reporting System).
			IIIPrevention of
			 Price Gouging
			301.Short
			 titleThis title may be cited
			 as the Federal Price Gouging
			 Prevention Act.
			302.Unconscionable
			 pricing of gasoline and other petroleum distillates during emergencies
				(a)Unconscionable
			 pricing
					(1)In
			 generalIt shall be unlawful
			 for any person to sell, at wholesale or at retail in an area and during a
			 period of an international crisis affecting the oil markets proclaimed under
			 paragraph (2), gasoline or any other petroleum distillate covered by a
			 proclamation issued under paragraph (2) at a price that—
						(A)is unconscionably
			 excessive; and
						(B)indicates the
			 seller is taking unfair advantage of the circumstances related to an
			 international crisis to increase prices unreasonably.
						(2)Energy emergency
			 proclamation
						(A)In
			 generalThe President may issue a proclamation of an
			 international crisis affecting the oil markets and may designate any area
			 within the jurisdiction of the United States, where the prohibition in
			 paragraph (1) shall apply. The proclamation shall state the geographic area
			 covered, the gasoline or other petroleum distillate covered, and the time
			 period that such proclamation shall be in effect.
						(B)DurationThe proclamation—
							(i)may not apply for
			 a period of more than 30 consecutive days, but may be renewed for such
			 consecutive periods, each not to exceed 30 days, as the President determines
			 appropriate; and
							(ii)may include a
			 period of time not to exceed 1 week preceding a reasonably foreseeable
			 emergency.
							(3)Factors
			 consideredIn determining whether a person has violated paragraph
			 (1), there shall be taken into account, among other factors—
						(A)whether the amount charged by such person
			 for the applicable gasoline or other petroleum distillate at a particular
			 location in an area covered by a proclamation issued under paragraph (2) during
			 the period such proclamation is in effect—
							(i)grossly exceeds
			 the average price at which the applicable gasoline or other petroleum
			 distillate was offered for sale by that person during the 30 days prior to such
			 proclamation;
							(ii)grossly exceeds the price at which the same
			 or similar gasoline or other petroleum distillate was readily obtainable in the
			 same area from other competing sellers during the same period;
							(iii)reasonably reflected additional costs, not
			 within the control of that person, that were paid, incurred, or reasonably
			 anticipated by that person, or reflected additional risks taken by that person
			 to produce, distribute, obtain, or sell such product under the circumstances;
			 and
							(iv)was substantially attributable to local,
			 regional, national, or international market conditions; and
							(B)whether the quantity of gasoline or other
			 petroleum distillate the person produced, distributed, or sold in an area
			 covered by a proclamation issued under paragraph (2) during a 30-day period
			 following the issuance of such proclamation increased over the quantity that
			 that person produced, distributed, or sold during the 30 days prior to such
			 proclamation, taking into account usual seasonal demand variations.
						(b)DefinitionsAs
			 used in this section—
					(1)the term
			 wholesale, with respect to sales of gasoline or other petroleum
			 distillates, means either truckload or smaller sales of gasoline or petroleum
			 distillates where title transfers at a product terminal or a refinery, and
			 dealer tank wagon sales of gasoline or petroleum distillates priced on a
			 delivered basis to retail outlets; and
					(2)the term retail, with respect
			 to sales of gasoline or other petroleum distillates, includes all sales to end
			 users such as motorists as well as all direct sales to other end users such as
			 agriculture, industry, residential, and commercial consumers.
					303.Enforcement by
			 the Federal Trade Commission
				(a)Enforcement by
			 FTCA violation of section
			 302 shall be treated as a violation of a rule defining an unfair or deceptive
			 act or practice prescribed under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall
			 enforce this title in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this title. In
			 enforcing section 302 of this title, the Commission shall give priority to
			 enforcement actions concerning companies with total United States wholesale or
			 retail sales of gasoline and other petroleum distillates in excess of
			 $10,000,000,000 per year.
				(b)Civil
			 penalties
					(1)In
			 generalNotwithstanding the
			 penalties set forth under the Federal Trade Commission Act, any person who
			 violates section 302 with actual knowledge or knowledge fairly implied on the
			 basis of objective circumstances shall be subject to—
						(A)a civil penalty of
			 not more than 3 times the amount of profits gained by such person through such
			 violation; or
						(B)a civil penalty of
			 not more than $100,000,000.
						(2)MethodThe
			 penalties provided by paragraph (1) shall be obtained in the same manner as
			 civil penalties obtained under section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45).
					(3)Multiple
			 offenses; mitigating factorsIn assessing the penalty provided by
			 subsection (a)—
						(A)each day of a
			 continuing violation shall be considered a separate violation; and
						(B)the court shall take into consideration,
			 among other factors, the seriousness of the violation and the efforts of the
			 person committing the violation to remedy the harm caused by the violation in a
			 timely manner.
						304.Criminal
			 penalties
				(a)In
			 generalIn addition to any
			 penalty applicable under section 303, any person who violates section 302 shall
			 be fined under title 18, United States Code, in an amount not to exceed
			 $500,000,000.
				(b)EnforcementThe criminal penalty provided by subsection
			 (a) may be imposed only pursuant to a criminal action brought by the Attorney
			 General or other officer of the Department of Justice. The Attorney General
			 shall give priority to enforcement actions concerning companies with total
			 United States wholesale or retail sales of gasoline and other petroleum
			 distillates in excess of $10,000,000,000 per year.
				305.Enforcement at
			 retail level by State attorneys general
				(a)In
			 generalA State, as parens
			 patriae, may bring a civil action on behalf of its residents in an appropriate
			 district court of the United States to enforce the provisions of section 302,
			 or to impose the civil penalties authorized by section 303(b)(1)(B), whenever
			 the attorney general of the State has reason to believe that the interests of
			 the residents of the State have been or are being threatened or adversely
			 affected by a violation of this title or a regulation under this title,
			 involving a retail sale.
				(b)NoticeThe
			 State shall serve written notice to the Federal Trade Commission of any civil
			 action under subsection (a) prior to initiating such civil action. The notice
			 shall include a copy of the complaint to be filed to initiate such civil
			 action, except that if it is not feasible for the State to provide such prior
			 notice, the State shall provide such notice immediately upon instituting such
			 civil action.
				(c)Authority To
			 interveneUpon receiving the notice required by subsection (b),
			 the Federal Trade Commission may intervene in such civil action and upon
			 intervening—
					(1)be heard on all
			 matters arising in such civil action; and
					(2)file petitions for
			 appeal of a decision in such civil action.
					(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this
			 section shall prevent the attorney general of a State from exercising the
			 powers conferred on the attorney general by the laws of such State to conduct
			 investigations or to administer oaths or affirmations or to compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
				(e)Venue; service
			 of processIn a civil action brought under subsection (a)—
					(1)the venue shall be
			 a judicial district in which—
						(A)the defendant
			 operates;
						(B)the defendant was
			 authorized to do business; or
						(C)the defendant in
			 the civil action is found;
						(2)process may be
			 served without regard to the territorial limits of the district or of the State
			 in which the civil action is instituted; and
					(3)a person who
			 participated with the defendant in an alleged violation that is being litigated
			 in the civil action may be joined in the civil action without regard to the
			 residence of the person.
					(f)Limitation on
			 State action while Federal action is pendingIf the Federal Trade
			 Commission has instituted a civil action or an administrative action for
			 violation of this title, no State attorney general, or official or agency of a
			 State, may bring an action under this subsection during the pendency of that
			 action against any defendant named in the complaint of the Federal Trade
			 Commission or the other agency for any violation of this title alleged in the
			 complaint.
				(g)Enforcement of
			 State LawNothing contained in this section shall prohibit an
			 authorized State official from proceeding in State court to enforce a civil or
			 criminal statute of such State.
				306.Effect on other
			 laws
				(a)Other authority
			 of Federal Trade CommissionNothing in this title shall be
			 construed to limit or affect in any way the Federal Trade Commission’s
			 authority to bring enforcement actions or take any other measure under the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.) or any other provision of
			 law.
				(b)State
			 lawNothing in this title preempts any State law.
				
